Case: 18-11383   Date Filed: 08/07/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11383
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:16-cv-00158-JRH-GRS



WASEEM DAKER,

                                                           Plaintiff-Appellant,

                                    versus

UNITED STATES OF AMERICA,
SCOTT L. POFF,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (August 7, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-11383     Date Filed: 08/07/2019    Page: 2 of 6


      Waseem Daker, a Georgia prisoner, appeals pro se the dismissal of his

complaint that a federal official violated his civil rights, 42 U.S.C. § 1983, and the

denial of his motion for recusal. After a magistrate judge denied Daker’s motion

for recusal, the district court dismissed Daker’s complaint with prejudice after

determining that he was ineligible to proceed in forma pauperis with three actions

or appeals that counted as strikes against him under the Prison Litigation Reform

Act, 28 U.S.C. § 1915(g). We affirm the denial of Daker’s motion for recusal and

the dismissal of his complaint. But because a prisoner disqualified from proceeding

as a pauper under section 1915(g) should have his complaint dismissed without

prejudice, we vacate the order of dismissal and remand with instructions for the

district court to dismiss Daker’s complaint without prejudice.

      Daker waived his right to challenge the denial of his motion for recusal of

every district court judge in the Southern District of Georgia. After the magistrate

judge denied Daker’s motion for recusal on July 25, 2016, see 28 U.S.C.

§ 636(b)(1)(A), Daker had 14 days, or until August 8, 2016, to object to the

decision, see Fed. R. Civ. P. 72(a). Because Daker did not object until August 11,

2016, he waived his right to appeal the adverse ruling. See Smith v. Sch. Bd. of

Orange Cnty., 487 F.3d 1361, 1365 (11th Cir. 2007). It matters not that Daker filed

a motion to reconsider on August 3, 2016, because that motion challenged the

docketing of his motion for recusal, not its denial.


                                           2
               Case: 18-11383     Date Filed: 08/07/2019    Page: 3 of 6


      The district court did not err by dismissing Daker’s complaint on the ground

that he was ineligible to proceed in forma pauperis. The Prison Litigation Reform

Act bars a prisoner from proceeding as an indigent if he “has, on 3 or more prior

occasions, while incarcerated . . ., brought an action or appeal . . . that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted.” 28 U.S.C. § 1915(g). Three of the five actions

and appeals relied on by the district court—Daker v. Nat’l Broad. Co., No. 15-330

(2d Cir. May 22, 2015); Daker v. Warren, No. 13-11630 (11th Cir. Mar. 4, 2014);

and Daker v. Mokwa, No. 14-cv-395 (C.D. Cal. Mar. 19, 2014)—qualified as

strikes. In National Broadcasting, the Second Circuit dismissed Daker’s appeal on

the ground that “it ‘lacks an arguable basis either in law or in fact.’ Neitzke v.

Williams, 490 U.S. 319, 325 (1989),” which is the definition the Neitzke Court

gave “a complaint . . . [that] is frivolous,” id. In Warren, we expressly dismissed

Daker’s interlocutory appeal on a “find[ing] that [it] [was] frivolous.” And in

Mokwa, the district court dismissed Daker’s “amended complaint . . . as frivolous

and for failure to state a claim,” after which the Ninth Circuit dismissed Daker’s

“appeal [a]s frivolous,” Daker v. Mokwa, No. 14-55653 (June 11, 2014). Although

the dismissal without prejudice of two civil actions that Daker filed in the Northern

District of Georgia—Daker v. Robinson, No. 12-cv-00118, and Daker v. Dawes,

No. 12-cv-00119—did not count as strikes because they were dismissed for failure


                                           3
              Case: 18-11383     Date Filed: 08/07/2019    Page: 4 of 6


to pay a filing fee, Daker already had accumulated the requisite three strikes to

deny his motion to proceed in forma pauperis. See 28 U.S.C. § 1915(g).

      Daker argues that he is entitled to proceed as an indigent under the exception

for a “prisoner [who] is under imminent danger of serious physical injury,” id., but

we disagree. Daker never alleged in his complaint that he faced “a present

imminent danger to proceed under section 1915(g) . . . .” Brown v. Johnson, 387

F.3d 1344, 1349 (11th Cir. 2004). Daker alleged that the Clerk for the Southern

District of Georgia violated his rights by returning his civil complaint on the basis

that venue was incorrect. One year later, Daker moved to amend his complaint to

add a claim of imminent danger in response to the magistrate judge’s

recommendation to dismiss Daker’s complaint. Daker did not seek written consent

from the Clerk or request leave to amend his pleading, and the district court did not

consider Daker’s motion to amend. See Fed. R. Civ. P. 15(a). And Daker failed to

allege “a present imminent danger” in his proposed amended complaint. Daker

alleged that he had been exposed to fecal matter, received inadequate dental care,

and had been denied outdoor exercise, but those hardships did not endanger Daker.

Daker’s allegation that using unsanitary and damaged clippers on his beard might

increase his risk of contracting an infectious disease was too speculative to

constitute imminent harm. And Daker’s allegations that he had been denied

medication and treatment for nerve damage and weight issues related to events in


                                          4
              Case: 18-11383     Date Filed: 08/07/2019    Page: 5 of 6


the past, which do not qualify for the imminent danger exception. See Medberry v.

Butler, 185 F.3d 1189, 1193 (11th Cir. 1999).

      Daker challenges the constitutionality of section 1915(g), but his arguments

fail. Section 1915(g) does not infringe on a prisoner’s freedom of speech under the

First Amendment because denying a prisoner the right to proceed in forma

pauperis does not censor what issues he can litigate. Daker argues that section

1915(g) violates his right to access the courts under the First Amendment and his

right to equal protection under the Fifth Amendment, but those arguments are

foreclosed by Rivera v. Allin, 144 F.3d 719 (11th Cir. 1998), abrogated in part on

different grounds by Jones v. Bock, 549 U.S. 199 (2007) (exhaustion). In Rivera,

we held that section 1915(g) does not thwart prisoners from having “adequate,

effective, and meaningful” access to the courts “to prevent grave bodily harm,” id.

at 724, or violate a prisoner’s right to equal protection because requiring the

payment of a reasonable filing fee bears a rational relation to the legitimate

governmental interest of deterring frivolous litigation, id. at 727–28. Rivera does

not conflict with Procup v. Strickland, 792 F.2d 1069, 1071, 1074 (11th Cir. 1986),

in which we held that a district court could not prohibit a prisoner from filing a pro

se complaint, or with Cofield v. Alabama Public Service Commission, 936 F.2d

512, 518 (11th Cir. 1991), in which we held that a district court could not deny a

prisoner in forma pauperis status prospectively.


                                          5
              Case: 18-11383     Date Filed: 08/07/2019   Page: 6 of 6


      The district court erred by dismissing Daker’s complaint with prejudice.

“[T]he proper procedure is for the district court to dismiss the complaint without

prejudice when it denies the prisoner leave to proceed in forma pauperis pursuant

to the three strikes provision of § 1915(g).” Dupree v. Palmer, 284 F.3d 1234,

1236 (11th Cir. 2002). That error requires us to vacate the order of dismissal and to

remand the case for the district court to dismiss Daker’s complaint without

prejudice.

      We AFFIRM the dismissal of Daker’s complaint, but we VACATE the

order of dismissal and REMAND with instructions for the district court to dismiss

the complaint without prejudice.




                                          6